     Case 3:20-cv-00993-JLS-BLM Document 61 Filed 08/05/21 PageID.1085 Page 1 of 1



1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                SOUTHERN DISTRICT OF CALIFORNIA

9
                                                            Case No.: 20-cv-0993-JLS(BLM)
10    EDWARD R. GALLAGHER,

11                                         Plaintiff,       ORDER

12    v.

13    DAVID PHILIPPS and KENNETH JOHN
      BRAITHWAITE, II, in his capacity as
14    Secretary of the Navy,
15                                     Defendants.
16

17
           On April 22, 2021, the Court granted Defendant David Philipps’ unopposed motion to stay
18
     discovery. ECF No. 60. As such, all future dates and deadlines before Magistrate Judge Major,
19
     including the August 25, 2021 Mandatory Settlement Conference, were VACATED. The parties
20
     are reminded that they must file within five court days after the issuance of Judge Sammartino’s
21
     order, a joint status report and proposed order containing all of the new dates and deadlines.
22
     Id.
23
           IT IS SO ORDERED.
24
     Dated: 8/5/2021
25

26
27

28

                                                        1
                                                                                    20-cv-0993-JLS(BLM)
